          Case 7:18-cv-08956-CS Document 37 Filed 05/01/19 Page 1 of 5




                                                              May 1, 2019

BY ECF AND ELECTRONIC MAIL
The Hon. Cathy Seibel
United States District Judge
United States District Court
 for the Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

               Re:     Berger v. Imagina Consulting (18 Civ. 8956 (CS)(JCM))

Dear Judge Seibel:
       I represent defendant Imagina Consulting Inc. I write to report on the plaintiff’s
continuing failure to comply with his discovery obligations, as ordered in the Court’s minute
order entered on April 19, 2019.

        As the Court may recall, the plaintiff claims to be a “headshot” photographer who took
headshot photos of non-party Lena Koropey. Ms. Koropey supplied a copy of a headshot photo
depicting herself to my client, which displayed the photo for a brief time in connection with a
link to a podcast interview of Ms. Koropey.

        Document production. The Court ordered the plaintiff's counsel to produce “100% of
documents that have been asked for by the Defendant by April 22, 2019. That deadline passed
without any production at all. Two days later, on April 24, the plaintiff produced three
additional pages of documents containing a portion of emails that the plaintiff exchanged with
Forbes magazine in August 2018. The production was not accompanied by any certification
from the plaintiff or his counsel that there had been a full production. Far from “100%”, the
plaintiff has produced virtually nothing of what would reasonably be expected of a person in his
business.

         I have annexed (as an appendix) a chart showing the documents requests, the plaintiff’s
initial disclosure as to whether responsive documents existed, and whether any production has
been made.

        A professional photographer who claimed sole authorship and ownership of images
would be expected to retain the originals and archival copies of those photos, of any agreements
with respect to the creation, licensing and use of those photos, of the financial records required to
document business expenses for tax purposes, and of any model’s releases required to permit the
photographer to further exploit the image of the subject. (The absence of a model’s release
suggests that the subject of the photograph is a co-author, with co-equal rights to exploit the
photograph.) A photographer who held himself out to the public as selling the special class of
photographic services known as “headshots” would be expected to document how the person



10561
          Case 7:18-cv-08956-CS Document 37 Filed 05/01/19 Page 2 of 5
Hon. Cathy Seibel
May 1, 2019
Page 2


who paid for photos of herself to be used for publicity purposes surrendered the very rights for
which she had paid, if such a novel claim were to be made.

        The plaintiff’s responses and objections to my document request drew a clear distinction
between (i) documents that the plaintiff had in his possession and agreed to produce and (ii)
documents that he does not have. As of today, the plaintiff has produced no evidence of
exclusive authorship (Document requests 1, 2, 4), no evidence regarding any limitation on Lena
Koropey’s rights to license the photos (Document requests 2, 4, 6, 8, 9), no evidence of general
practices with respect to pricing and licensing (Document requests 14, 15), no evidence of
fixation (Document request 3), and no evidence of damages (Document requests 10, 11, 12
[incomplete production], 13, 14). The plaintiff’s first set of unsigned interrogatory responses
promised “Contracts, invoices, licensing agreements” to document damages and he produced
none, whether for photos of Lena Koropey or for photos he ever took of anyone else. He also
referred to proof of damages by “Comparable benchmark licenses for commercial uses on
websites”, but produced none of those either.

        Interrogatories. The Court directed the plaintiff to sign his interrogatories. The plaintiff
changed them, signed them, misdated them, and left them incomplete. In describing the
documents that would evidence his damages, the plaintiff on April 18 changed his March 11
answer of “Contracts, invoices, licensing agreements” to a March 18 response of “Comparable
benchmark licenses for commercial uses on websites”. He continues to omit any computation of
each category of damages alleged, and since there are simply no documents on which to base his
assertion of $5000 in actual damages, the unassailable conclusion is that this number was
plucked out of thin air.

        I have raised with plaintiff’s counsel the issues regarding his deficiencies in production.
The response I received from Mr. Liebowitz’s associate James Freeman was “We have circled
back to client at least five times. Plaintiff’s Production is now compete - he has no more
responsive documents to produce. Plaintiff is therefore in 100 percent compliance with the
Court’s order and all his discovery obligations.” That assertion is simply not credible in light of
the ordinary records that one would expect to find a business such as the plaintiff’s. If it is
correct, though, then the plaintiff has an insurmountable problem of proof, and without proof of
essential elements of his claim he cannot prevail, and not even a nuisance settlement payment is
justifiable.

                                                             Respectfully submitted,



                                                             Craig J. Albert

Copy to Richard Liebowitz, Esq. (via email)
         Case 7:18-cv-08956-CS Document 37 Filed 05/01/19 Page 3 of 5
Hon. Cathy Seibel
May 1, 2019
Page 3



                            APPENDIX
         SUMMARY OF DOCUMENT REQUESTS DIRECTED TO PLAINTIFF

  Document request                                           Plaintiff’s   Actual
                                                             response      production
                                                             3/11/19
   1. All documents concerning the creation or development   Agreed to     None
of the Disputed Work.                                        produce

  2. All documents concerning any role or input of any       Agreed to     None
Person in the creation or development of the Disputed        produce
Work.

  3. All documents depicting the Disputed Work or any        Agreed to     None
derivative work based upon the Disputed Work.                produce

   4. All documents concerning the ownership, including any Agreed to      Partial
transfer of ownership, of the Disputed Work or any          produce
derivative work based upon the Disputed Work.

  5. All documents concerning any registration of the        Agreed to     Partial
Disputed Work or of any derivative work based upon the       produce
Disputed Work with the Copyright Office, including any
application, deposit, or communication with the Copyright
Office.

  6. All documents concerning any authorized use by any      Agreed to     None
person of the Disputed Work or of any derivative work        produce
based upon the Disputed Work, including any contract,
agreement, or other document authorizing such use.

  7. All communications between Plaintiff and Defendant      Plaintiff
concerning the Disputed Work or any draft or precursor       claims to
thereto.                                                     have none

  8. All communications between Plaintiff and Lena           Agreed to     Partial
Koropey concerning the Disputed Work or any draft or         produce
precursor thereto.

  9. All documents concerning Lena Koropey in connection     Agreed to     Partial
with the Disputed Work.                                      produce
          Case 7:18-cv-08956-CS Document 37 Filed 05/01/19 Page 4 of 5
Hon. Cathy Seibel
May 1, 2019
Page 4


  Document request                                               Plaintiff’s   Actual
                                                                 response      production
                                                                 3/11/19
   10. All documents concerning any intention of or action       Plaintiff
taken by Plaintiff to use the Disputed Work or any derivative    claims to
work based upon the Disputed Work, apart from any use by         have none
or for Defendant.

   11. All documents concerning any financial harm to            Agreed to     None
Plaintiff, including any lost profits and any claim for          produce
attorneys’ fees, in connection with this action, and including
the establishment and calculation of such financial harm.

   12. All documents concerning any actual or proposed           Agreed to     Partial
transaction involving any license to be granted by Plaintiff     produce
from January 1, 2017 to the present that involves the
publication or display of any photograph in which Plaintiff
owns a copyright.

   13. All documents concerning Plaintiff’s price lists in       Agreed to     None
effect from May 21, 2016 to the present.                         produce
         Case 7:18-cv-08956-CS Document 37 Filed 05/01/19 Page 5 of 5
Hon. Cathy Seibel
May 1, 2019
Page 5


  Document request                                               Plaintiff’s   Actual
                                                                 response      production
                                                                 3/11/19
  14. All documents concerning any policies or practices of      Plaintiff
Plaintiff in effect at any time from May 21, 2016 to the         claims to
present with respect to any of the following subjects:           have none

  a) pricing policies for licenses with respect to copyrighted
works;

  b) scope of licenses with respect to copyrighted works;

  c) permitted uses of copyrighted works;

  d) prohibited uses of copyrighted works;

  e) use of copyrighted works for corporate purposes;

  f) use of copyrighted works for business purposes;

  g) conversion of copyrighted works to portfolio prints;

  h) use of copyrighted works for web publishing;

  i) use of copyrighted works for social networking;

  j) use of copyrighted works that constitute headshots for
corporate executives;

  k) use of copyrighted works that constitute headshots for
business.

  15. All documents comprising the Plaintiff’s Website as it     Agreed to     Partial
existed at any time from January 1, 2016 to the present.         produce
